Gray, J.
This case falls within the recent decisions of this court, in which, upon full consideration, the construction and effect of the statutes upon this subject have been determined. Towns have no authority to promise or pay money for raising soldiers, without authority of the legislature. The defendants’ vote of May 2, 1861, was passed before, and the plaintiff did not enlist until three months after, the St. of 1861, c. 222, took effect, by which existing contracts for that object were continued in force ninety days and then terminated, and all similar contracts were prohibited for the future; and therefore acquired na force by virtue of the St. of 1863, c. 38. Grover v. Pembroke, 11 *330Allen, 88. Curtis v. Pembroke, Ib. 92. The vote of April 10,1865 was passed after the military service of the plaintiff had ended and was therefore unauthorized by any subsequent statute, Sts. 1863, c. 91; 1864, cc. 103, 120; 1865, c. 152. Fowler v. Selectmen of Danvers, 8 Allen, 80.

Judgment for the defendants.